Applicant’s amendment filed 10/12/2021 has been entered.  Claims 1 and 15 were amended.  New claims 34-39 were added.  Claims 1, 4, 6-17 and 20-39 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6-17 and 20-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 34 and 35 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing Claims 34 and 35 depend on claim 8.  Claim 34 recites wherein the auxinic herbicide is dicamba and claim 35 recites wherein the auxinic herbicide is triclopyr however claim 8 has already been limited to the auxinic herbicide 2,4-D.  The claims fail to recite “further comprising” language and therefore fail to further limit the scope of the claimed auxinic herbicide 2,4-DApplicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4 and 36-39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liu (US 2009/0062127; published March 5, 2009).
Applicant’s Invention
Applicant claims an aqueous pesticide concentrate comprising 5-90% water soluble derivative of a pesticide, 0.1-20% surfactant which is a mixture of an ABA block copolymer having a hydrophilic portion of polyethylene oxide and hydrophobic portion of 12-hydroxystearic acid and 0.1-20% naturally or petroleum derived oil selected from a triglyceride fatty acid or monoester from vegetable oil, seed oil, animal oil and aromatic or paraffinic hydrocarbon, where the oil is dispersed as droplets having a size ranging from 0.01 to less than 0.1 um and water (claim 1).
Applicant claims an aqueous pesticide concentrate comprising 5-90% water soluble derivative of a pesticide, 0.1-20% surfactant which is a mixture of an ABA block copolymer having a hydrophilic portion of polyethylene oxide and hydrophobic portion of 12-hydroxystearic acid and 0.1-20% naturally derived oil selected from a triglyceride fatty acid or monoester from vegetable oil, seed oil, animal oil or mixtures thereof, where the oil is dispersed as droplets having a size ranging from 0.01 to less than 0.1 um and water (claim 36).
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Liu discloses stable emulsion formulations that include a mixture of polymeric surfactants which reduce instability (abstract).  The stable oil-in-water emulsions comprising an oil phase which comprises oil active 

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Liu teach the presence of water-soluble actives, but does not specify 5-90% water-soluble derivatives of a pesticide. Liu teach a formulation 
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Therefore, it would have been prima facie obvious to one of ordinary skill to use the teachings of Liu to make a stable oil-in-water concentrate comprising 5-15% water-soluble pesticide with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to use the teachings of Liu and obtain stable emulsions comprising 5-15% water-soluble pesticide because Liu teach adjusting the amount of the water-soluble actives to up to 30% of the aqueous phase and assuming the ratio of oil to water phase is 1:1, the water-soluble active can be up to about 15% be weight of the emulsion.  

Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive. 
Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Therefore, the proportions are so close that one skilled in the art would have expected the droplets to have the same properties.


Claims 6-14, 34 and 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liu (US 2009/0062127; published March 5, 2009) and Rodham et al. (US 2002/0025986; February 28,2002), as applied to claims .
Applicant’s Invention
Applicant claims an aqueous pesticide concentrate comprising 5-90% water soluble derivative of a pesticide, 0.1-20% surfactant which is a mixture of an ABA block copolymer and a AB block copolymer and 0.1-20% naturally or petroleum derived oil selected from a triglyceride fatty acid or monoester from vegetable oil, seed oil, animal oil and aromatic or paraffinic hydrocarbon, where the oil is dispersed as droplets having a size ranging from 0.01 to less than 0.1 um and water (claim 1).
Applicant claims an aqueous pesticide concentrate comprising 5-90% water soluble derivative of a pesticide, 0.1-20% surfactant which is a mixture of an ABA block copolymer and a AB block copolymer and 0.1-20% naturally derived oil selected from a triglyceride fatty acid or monoester from vegetable oil, seed oil, animal oil or mixtures thereof, where the oil is dispersed as droplets having a size ranging from 0.01 to less than 0.1 um and water (claim 36).
Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Liu are addressed in the above 103 rejection.

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Liu does not teach the active is a water-soluble auxinic herbicide preferably 2, 4-D dimethyl ammonium salt or 2, 4-D choline salt.  It is for this reason Kramer et al. is joined.  
Kramer et al. teach compounds formed by combining carboxylic herbicides with ammonium compounds which have less volatility (abstract).  Forming water soluble salts of 2, 4-D with dimethylamine where known to be more effective to control noxious vegetation but had volatility issues [0002].  To solve the volatility issue the tetraalkylammonium and carboxylic acid herbicide are combined [0006].  The preferred herbicidal carboxylic acids include dicamba, 2, 4-D, triclopyr, glufosinate and glyphosate [0008].  Formulations may be formed into emulsions and include water, crop oil, petroleum naphtha and surfactants that include block copolymers of ethylene oxide and propylene oxide [0021].  The compounds formed include 2, 4-D choline hydroxide (Table I).  Examples include treatments with 2, 4-D dimethylamine which was effective against broadleaf weeds (Table II). 
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
Both Liu and Kramer et al. are both directed to methods of improving herbicide emulsion formulations comprising water soluble 2, 4-D salts.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Liu and Kramer et al. to include 2 ,4-D choline salt and/or 2, 4-D dimethylammonium salt with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Liu and Kramer et al. to include dimethyl ammonium salts and/or choline salts of 2, 4-D since they are known to be water soluble and can be formulated into emulsions that are effective against noxious plants.  

Claims 15-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liu (US 2009/0062127; published March 5, 2009).

Applicant’s Invention
Applicant claims method of reducing spray drift by applying an aqueous pesticide concentrate comprising 5-90% water-soluble pesticide, 0.1-20% surfactant and 0.1-20% naturally or petroleum derived oil, where 
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Liu discloses stable emulsion formulations that include a mixture of polymeric surfactants which reduce instability (abstract).  The stable oil-in-water emulsions comprising an oil phase which comprises oil active ingredients, a continuous aqueous phase comprising water and water soluble ingredients and a surfactant mixture comprising an ABA block copolymer having a hydrophilic portion of polyethylene oxide and hydrophobic portion of 12-hydroxystearic acid (Atlox 4912) and an EO-PO block copolymer polyalkylene glycol ether (Atlas G-5000) [0005-9; 0021-22].  Oil active ingredients include herbicides 2, 4-D, dicamba and triclopyr [0014-15].  Oils used in the formulations include aromatic and paraffinic hydrocarbons, soybean oil, rapeseed oil, olive oil and other oils [0016].  Water soluble active are included in the aqueous phase [0019].  The formulations are prepared by preparing the aqueous phase by combining water-soluble ingredients with Atlas G-5000 and other optional ingredients, preparing the oil phase by mixing Atlox 4912 with oil active ingredients and slowly adding the oil phase into the aqueous phase until droplets 0.1-10um are formed 

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Liu does not specifically teach reducing spray drift, however, the emulsions are further diluted and added to formulations in a spray mixture for agricultural applications and pest management [0010].  Therefore, it would naturally follow that applying the formulation would necessarily reduce spray drift.

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
.  

Claims 20-33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liu (US 2009/0062127; published March 5, 2009), as applied to claims 15-17 in view of Kramer et al. (US 2008/0207453; published date August 28, 2008).
Applicant’s Invention
Applicant claims method of reducing spray drift by applying an aqueous pesticide concentrate comprising 5-90% water soluble pesticide, 0.1-20% surfactant and 0.1-20% naturally or petroleum derived oil, where the oil is dispersed as droplets having a size ranging from 0.01-20 um to a spray tank containing water and spraying the emulsion to control pests.
Determination of the scope and the content of the prior art

(MPEP 2141.01)



Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Liu does not teach water-soluble salts of 2,4-D, preferably 2,4-D choline salt and 2,4-D dimethylammonium salt or the additional herbicide glyphosate.  It is for this reason that Kramer et al. is combined.  
Kramer et al. teach compounds formed by combining carboxylic herbicides with ammonium compounds which have less volatility (abstract).  Forming water soluble salts of 2, 4-D with dimethylamine were known to be more effective to control noxious vegetation but had volatility issues [0002].  To solve the volatility issue,  tetraalkylammonium and carboxylic acid herbicide are combined [0006].  The preferred herbicidal carboxylic acids include dicamba, 2, 4-D, triclopyr, glufosinate and glyphosate [0008].  Formulations may be formed into emulsions and include water, crop oil, petroleum naphtha and surfactants that include block copolymers of ethylene oxide and propylene oxide [0021].  The compounds formed include 2, 4-D choline hydroxide (Table I).  Examples include treatments with 2, 4-D dimethylamine which was effective against broadleaf weeds (Table II).
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
Both Liu and Kramer et al. are both directed to methods of improving herbicide emulsion formulations comprising water soluble 2, 4-D salts.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Liu and Kramer et al. to include 2,4-D choline salt and/or 2,4-D dimethyl ammonium salt with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Liu and Kramer et al. to include dimethyl ammonium salts and/or choline salts of 2, 4-D since they are known to be water soluble and can be formulated into emulsions that are effective against noxious plants.  
Furthermore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Liu and Kramer et al. to further add glyphosate dimethylammonium salt with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Liu and Kramer et al. to include dimethyl ammonium salts of glyphosate since Kramer et al. teach it is a water-soluble herbicide.  Adding an additional herbicide would have been .  

Conclusion

No claims allowed.
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIELLE D. SULLIVAN

Art Unit 1617


/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617